Name: Council Regulation (EEC) No 4069/87 of 22 December 1987 amending Regulation (EEC) No 1981/82 drawing up the list of Community regions, in which production aid for hops is granted only to recognized producer groups
 Type: Regulation
 Subject Matter: regions and regional policy;  agricultural policy;  agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31987R4069Council Regulation (EEC) No 4069/87 of 22 December 1987 amending Regulation (EEC) No 1981/82 drawing up the list of Community regions, in which production aid for hops is granted only to recognized producer groups Official Journal L 380 , 31/12/1987 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 25 P. 0225 Swedish special edition: Chapter 3 Volume 25 P. 0225 *****COUNCIL REGULATION (EEC) No 4069/87 of 22 December 1987 amending Regulation (EEC) No 1981/82 drawing up the list of Community regions, in which production aid for hops is granted only to recognized producer groups THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3800/85 (2), and in particular Article 12 (4) thereof, Having regard to the proposal from the Commission, Whereas Article 12 (3) of Regulation (EEC) No 1696/71 provides for the granting of production aid to producers' groups in regions of the Community where the said groups are capable of ensuring that their members receive a fair income and of achieving rational management of supply; whereas those regions are listed in the Annex to Regulation (EEC) No 1981/82 (3); Whereas scrutiny of the data supplied by Belgium shows that the conditions laid down in Article 12 of Regulation (EEC) No 1696/71 are fulfilled by a new region; whereas Regulation (EEC) No 1981/82 should therefore be amended as from the 1987 harvest, HAS ADOPTED THIS REGULATION: Article 1 The region 'Belgium' is hereby added to the list set out in the Annex to Regulation (EEC) No 1981/82. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from the 1987 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Council The President N. WILHJELM (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 32. (3) OJ No L 215, 23. 7. 1982, p. 3.